 

EXHIBT 10.2

 

American Power Group Corporation

Amendment Number 1 To Employment Agreement

 

WHEREAS, American Power Group Corporation (the “Company”) and Lyle Jensen
entered an Employment Agreement on April 25, 2016;

 

WHEREAS, the Company desires to make certain changes to the Employment
Agreement;

 

WHEREAS, Lyle Jensen will consider certain changes to the Employment Agreement;

 

WHEREAS, Paragraph 11.2 of the Employment Agreement provides for amending said
Employment

Agreement if both parties concur and sign in writing;

 

NOWTHEREFORE, the following changes have been mutually agreed to:

 

  1. Paragraph 7.4 Amounts Payable Upon Termination

 

The body of Paragraph 7.4 is deleted in its entirety and replaced with the
following:

 

7.4 Amounts Payable Upon Termination. Upon termination of the Employee’s
employment with the Company in accordance with clause (b), (d) or (e) of Section
7.1, all compensation and benefits under this Agreement will cease, effective
the date of termination. Upon termination of the Employee’s employment with the
Company in accordance with clause (a) and (c) of Section 7.1, all compensation
under Sections 5.1 through 5.7 shall cease, effective upon the date of
termination; provided, however, that if (i) the Employee executes a release in
favor of the Company substantially in the form annexed hereto as Exhibit A not
later than 30 days after such termination and (ii) the period in which the
Employee is entitled to revoke such release has expired without any such
revocation, then, beginning on the 45th day after the date of such termination,
the Employee shall continue to receive, for a period of three months from the
date of Employee’s notice of termination given pursuant to Section 7.1(c) the
following: (i) Base Salary, paid at the same salary rate being paid on the date
of termination, in accordance with the Company’s regular payroll practices (with
the first such payment including all amounts due from the date of termination
through the date of such first payment), and (ii) the benefits described in
Section 6. Other than as specifically set forth in Sections 6.2, 7.1, and this
Section 7.4, the Employee will not be entitled to receive any compensation or
benefits after termination of his employment with the Company.

 

There being no other changes, the balance of the Employment Agreement remains
unchanged.

 

BY SIGNATURE BELOW, the Parties hereby mutually agree to the amendment as
described herein,

 

  Employee   Company           /s/ Lyle E. Jensen   /s/ Charles Coppa   Lyle E.
Jensen   Charles Coppa   CEO   CFO           Date: January 11, 2017    

 

   

  

 

